Mullin, P. J.
The jury having found that the provision giving Brown the election to have his term under his lease from the Bronners extended four years from the two years and seven months, for which plaintiff had consented the Bronners might underlet, was inserted after the plaintiff had indorsed his consent to the assignment of Bronners’ lease to Brown, and that the existence of such a provision in the lease was not known to the plaintiff until January, 1870, the fraud in obtaining such consent was conclusively established, and the consent was clearly void as between the plaintiff and the Bronners. The defendant insists that, as this consent was indorsed on the lease when it was assigned to him, and it is not shown that he had any knowledge or notice that the consent had been obtained by fraud, the plaintiff cannot insist upon a forfeiture of the term as against him by reason of the fraud of Bronner. The defendant purchased the lease of Pierce and others and paid value therefor, and assumed the payment of the rent, and there is no evidence whatever in the case that he knew of the fraud practiced by Bronner on the plaintiff. He is therefore a bona fide purchaser, and entitled to protection as such. Sweet v. Green, 1 Paige, 473, is conclusive on the point. This question was not raised in the court below, nor even suggested. The judge began his charge by saying that he was going to submit to them whether the consent of the plaintiff had been obtained by fraud, and he submitted to them no other question, nor was he requested to submit any other question to them, nor to decide as matter of law what rights defendant had, if any, as a bona fide purchaser. It is, therefore, too late to attempt to raise them on the appeal. The exceptions to the charge do not require examination. The defendant’s counsel insists that in law there was no subletting of the premises, for the reason that the letting being for the whole residue of the lease created by Bronners’ lease, it was in law an assignment of the lease; an assignment is not a forfeiture of the lease. The lease to Brown was for two years and seven months from the 1st of September, 1867, which term ended on the *401st of April, 1870. If he desired an extension of the lease for four years longer, he was required to give two months’ notice. Until that notice was given the letting was not equivalent to an assignment of the Bronners’ lease. The service of the notice did ipso facto extend the term for four years, or the whole remainder of the term created by the lease to the Bronners. This was equivalent to the assignment of the lease, and did not operate as a forfeiture of it. But this question was not raised on the trial, the judge gave no instruction to the jury upon it, nor did he make any ruling in reference to it. It is too late to raise it upon the appeal. For these reasons, the judgment must be affirmed.